Case 3:17-cv-01104-VLB Document 82-143 Filed 05/15/19 Page 1 of 2




                Exhibit 143
                Case 3:17-cv-01104-VLB Document 82-143 Filed 05/15/19 Page 2 of 2
                                                                        Tuesday,	  M arch	  2 2,	  2 016	  at	  9 :03:34	  PM	  Eastern	  Daylight	  Time

   Subject:   In	  response	  to	  your	  recent	  le.er
   Date:      Thursday,	  April	  2,	  2015	  at	  6:02:48	  PM	  Eastern	  Daylight	  Time
   From:      Mangan,	  John	  <john.mangan@yale.edu>
   To:        Susan	  Byrne	  <susan.byrne@yale.edu>
   CC:        Gendler,	  Tamar	  <tamar.gendler@yale.edu>
Dear	  Sue,
	  
Please	  see	  below	  the	  note	  from	  Tamar	  Gendler.
	  
-­‐JRM
	  
*******************
	  
Dear	  Sue,
	  
I	  write	  to	  acknowledge	  receipt	  of	  your	  le.er	  of	  April	  1,	  2015	  to	  Rolena	  Adorno	  requesUng	  that	  she	  and
Roberto	  González	  Echevarría	  recuse	  themselves	  from	  your	  tenure	  review.	  The	  FAS	  Dean’s	  Oﬃce	  will	  not
make	  any	  ﬁnal	  decisions	  about	  the	  composiUon	  of	  the	  review	  commi.ee	  or	  the	  eligibility	  of	  other
departmental	  faculty	  to	  parUcipate	  in	  the	  process	  unUl	  the	  climate	  review	  that	  is	  currently	  underway	  in
Spanish	  and	  Portuguese	  is	  completed.	  At	  that	  Ume,	  we	  will	  be	  in	  a	  be.er	  posiUon	  to	  address	  the	  concerns
you	  have	  raised.
	  
Best	  regards,
	  
Tamar
__________________
Tamar	  Szabó	  Gendler
Dean,	  Faculty	  of	  Arts	  and	  Sciences
Vincent	  J.	  Scully	  Professor	  of	  Philosophy
Professor	  of	  Psychology	  and	  CogniUve	  Science
	  
	  
	  
	  




                                                 INITIAL DISCOVERY PROTOCOLS                                                                      P1173Page	  1 	  of	  1
